TF2 P1 09/16 SUPPLEMENT DATED SEPTEMBER 15, 2016 TO THE PROSPECTUS DATED JULY 1, 2016 OF FRANKLIN ALABAMA TAX-FREE INCOME FUND FRANKLIN FLORIDA TAX-FREE INCOME FUND FRANKLIN GEORGIA TAX-FREE INCOME FUND FRANKLIN KENTUCKY TAX-FREE INCOME FUND FRANKLIN LOUISIANA TAX-FREE INCOME FUND (each, a series of Franklin Tax Free Trust (Trust)) Effective on September 15, 2016, the Franklin Alabama Tax-Free Income Fund, Franklin Florida Tax-Free Income Fund, Franklin Georgia Tax-Free Income Fund, Franklin Kentucky Tax-Free Income Fund and Franklin Louisiana Tax-Free Income Fund (each, a Fund and together, the Funds) will begin offering Advisor Class of shares. Therefore, the prospectus of the Funds is amended as follows: I. The table listing each Fund and its classes on the cover of the prospectus is replaced with the following: Class A Class C Advisor Class Franklin Alabama Tax-Free Income Fund FRALX FALEX Pending Franklin Florida Tax-Free Income Fund FRFLX FRFIX Pending Franklin Georgia Tax-Free Income Fund FTGAX FGAIX Pending Franklin Kentucky Tax-Free Income Fund FRKYX - Pending Franklin Louisiana Tax-Free Income Fund FKLAX FLAIX Pending II. In the Fund Summary for the Franklin Alabama Tax-Free Income Fund, the “Shareholder Fees” and “Annual Fund Operating Expenses” tables on page 2 of the prospectus are replaced with the following: Shareholder Fees (fees paid directly from your investment) Class A Class C Advisor Class Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 4.25% None None Maximum Deferred Sales Charge (Load) (as percentage of the lower of original purchase price or sale proceeds) None1 1.00% None 1. There is a 0.75% contingent deferred sales charge that applies to investments of $1 million or more (see "Investments of $1 Million or More" under "Choosing a Share Class") and purchases by certain retirement plans without an initial sales charge. 1 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Advisor Class Management Fees 0.54% 0.54% 0.54% Distribution and service (12b-1) fees 0.10% 0.65% None Other expenses1 0.07% 0.07% 0.07% Total annual fund operating expenses 0.71% 1.26% 0.61% 1. “Other expenses” for Advisor Class are estimated based on the current expenses of each Fund’s existing classes. III. In the Fund Summary for the Franklin Alabama Tax-Free Income Fund, the “Example” table on page 3 of the prospectus is replaced with the following: 1 Year 3 Years 5 Years 10 Years Class A $494 $642 $802 $1,268 Class C $228 $399 $691 $1,520 Advisor Class $62 $195 $339 $760 If you do not sell your shares: Class C $128 $399 $691 $1,520 IV. In the Fund Summary for the Franklin Alabama Tax-Free Income Fund, the “Average Annual Total Return” table on page 7 of the prospectus is replaced with the following: Average Annual Total Returns (figures reflect sales charges) For the periods ended December 31, 2015 1 Year 5 Years 10 Years Franklin Alabama Tax-Free Income Fund - Class A Return Before Taxes -3.05% 4.23% 3.54% Return After Taxes on Distributions -3.05% 4.22% 3.54% Return After Taxes on Distributions and Sale of Fund Shares -0.16% 4.18% 3.64% Franklin Alabama Tax-Free Income Fund - Class C -0.24% 4.58% 3.42% Franklin Alabama Tax-Free Income Fund – Advisor Class 1.22% 5.13% 3.99% Barclays Municipal Bond Index (index reflects no deduction for fees, expenses or taxes) 3.30% 5.35% 4.72% Historical performance for Advisor Class shares prior to their inception is based on the performance of Class A shares. Advisor Class performance has been adjusted to reflect differences in sales charges between classes. V. In the Fund Summary for the Franklin Alabama Tax-Free Income Fund, the paragraph under “Purchase and Sale of Fund Shares” on page 8 of the prospectus is replaced with the following: You may purchase or redeem shares of the Fund on any business day online through our website at franklintempleton.com, by mail (Franklin Templeton Investor Services, P.O. Box 997151, Sacramento, CA 95899-7151), or by telephone at (800) 632‑2301. For Class A and C, the minimum initial purchase for most accounts is $1,000 (or $50 under an automatic investment plan).
